RAFAEL GOLAN, Appellant,
v.
JOYCE POGODA, individually, and as Personal Representative for the Estate of Abraham Louis Pogoda, ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA, and AMERICAN INVESTORS LIFE INSURANCE COMPANY, INC., a Kansas corporation, Appellees.
No. 4D07-3864
District Court of Appeal of Florida, Fourth District.
June 25, 2008.
Rafael Golan, Delray Beach, pro se.
John R. Hargrove and Carol A. Gart of Gordon Hargrove & James, P.A., Fort Lauderdale, for appellee Joyce Pogoda.
PER CURIAM.
Affirmed.
POLEN, FARMER and HAZOURI, JJ., concur.
Not final until disposition of timely filed motion for rehearing.